ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Innoventer, Inc.                              )      ASBCA No. 59903
                                              )
Under Contract No. FA8224-11-C-0043           )

APPEARANCES FOR THE APPELLANT:                       Darrell W. Cook, Esq.
                                                     Stephen W. Davis, Esq.
                                                      Darrell W. Cook & Associates
                                                      Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Christopher S. Cole, Esq.
                                                     Lt Col Kevin P. Stiens, USAF
                                                     Michelle D. Coleman, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 April 2018



                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59903, Appeal of Innoventer, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals